United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1502
Issued: April 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 6, 2015 appellant filed a timely appeal of a June 19, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction
to consider the merits of the case.
ISSUE
The issue is whether appellant has established more than eight percent permanent
impairment of his right leg.
FACTUAL HISTORY
This case has previously been before the Board. On August 17, 1995 appellant injured
his right knee. He filed a claim for benefits on August 18, 1995 which OWCP accepted for right
knee sprain.

1

5 U.S.C. § 8101 et seq.

A magnetic resonance imaging (MRI) scan taken of appellant’s right knee on
November 14, 1995 was interpreted by Dr. Timothy J. Greenan, a Board-certified diagnostic
radiologist, as revealing mild tricompartmental osteoarthritis, and degenerative change of the
posterior horns of the medial and lateral menisci.
On February 15, 1997 Dr. Irvin A. Guterman, Board-certified in orthopedic surgery,
performed a partial lateral meniscectomy, right knee arthroscopy and partial resection of a
hypertrophic synovium. Appellant underwent a procedure to repair a right knee posterior of the
lateral meniscus and hypertrophic synovium.
By decision dated December 3, 2002, OWCP granted a schedule award for two percent
permanent impairment of the right lower extremity. In a decision dated September 29, 2003,2 the
Board set aside the December 3, 2002 OWCP decision and remanded the case for further
development. The Board found that OWCP had not explained why it selected a diagnosis-based
leg impairment rating of two percent was utilized rather than an eight percent anatomic rating for
thigh atrophy. By decision dated March 10, 2004, OWCP issued a schedule award for an
additional six percent permanent impairment to the right leg.
On August 28, 2006 appellant filed a Form CA-7 claim for an additional schedule award.
By decision dated May 14, 2008, OWCP denied the claim for an additional schedule award.
Appellant appealed to the Board and in a decision dated December 5, 2008,3 the Board affirmed
the May 14, 2008 OWCP decision.
On October 11, 2010 appellant again requested an additional schedule award for
permanent impairment of his right leg.
In an October 11, 2010 report, Dr. Guterman advised that appellant had continued
complaints of the right knee, including periodic episodes of exacerbation depending on his
activities. On examination he measured a range of motion of 0 to 115 degrees in the right knee,
with thigh circumference of 58 centimeters on the right and 60 centimeters on the left, 10
centimeters above the patella. Dr. Guterman concluded that appellant had residual symptoms,
quadriceps weakness, and mild degenerative joint disease, right knee, status post lateral
meniscectomy.
In a November 3, 2010 report, Dr. Guterman rated an 11 percent permanent impairment
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (sixth edition) (A.M.A., Guides). He found that under Table 16-3, page 509 of the
A.M.A., Guides appellant’s condition warranted three percent impairment for his partial lateral
meniscectomy. Dr. Guterman rated a functional history grade modifier of 2 at Table 16-6, page
516; a grade modifier of 1 for physical examination at Table 16-7, page 517; a grade modifier of
1 for range of motion and 2 for muscle atrophy. This amounted to an additional 8 percent
impairment of the lower extremity, for a total of 11 percent permanent impairment of the right
lower extremity.

2

Docket No. 03-1006 (issued September 29, 2003).

3

Docket No. 08-1651 (issued December 5, 2008).

2

In a report dated February 27, 2012, Dr. Christopher R. Brigham, Board-certified in
occupational medicine and an OWCP medical adviser, reviewed Dr. Guterman’s reports and
found that appellant did not have any additional impairment of the right leg pursuant to the sixth
edition of the A.M.A., Guides. He rated a class 1, two percent default impairment for appellant’s
partial meniscectomy at Table 16-3, with a default score of two percent lower extremity
impairment, finding that Dr. Guterman’s three percent right lower extremity impairment was not
consistent with the default value of the class 1 rating. Dr. Brigham further found that
Dr. Guterman’s additional eight percent lower extremity impairment was not rendered in
accordance with the method value in the A.M.A., Guides for applying the grade modifiers to the
default value of the impairment rating. He opined that Dr. Guterman’s grade modifier of 1 for
functional history was not appropriate because the medical reports of record did not document
any antalgic gait or corrective footwear; he therefore assigned a grade modifier of 0 for
functional history. With regard to the grade modifier for physical examination, Dr. Brigham
reported that the grade modifier of 2 for atrophy of two centimeters difference in the
circumference of the right thigh was not applicable because the medical reports of record showed
no difference in calf circumference. In addition, he found that the reported range of motion
measurements did not support range of motion deficit of the right knee. Dr. Brigham therefore
assigned a grade modifier of 1 for minimal palpatory findings. This rendered a net adjustment of
minus 1, grade B, for two percent permanent impairment for the right knee.4
By decision dated March 5, 2012, OWCP found that appellant had more than the eight
percent permanent impairment previously awarded.
Appellant appealed to the Board. In a decision dated November 20, 2012,5 the Board
affirmed the March 5, 2012 OWCP decision. The complete facts of this case as set forth in the
Board’s September 29, 2003, December 5, 2008, and November 20, 2012 decisions are
incorporated herein by reference.
On August 9, 2013 appellant again requested an additional schedule award for permanent
impairment of his right leg.
In a report dated October 21, 2013, Dr. Guterman, relying on the same findings and
conclusions he presented in his November 3, 2010 report, reiterated his opinion that appellant
had 11 percent left lower extremity impairment under the A.M.A., Guides pursuant to Table 16-3
at page 509, based on 3 percent impairment for partial lateral meniscectomy, a grade modifier of
2 for functional history; a range of motion grade modifier of 1 for range of motion; a grade
modifier of 2 for muscle atrophy for physical examination. This rendered an additional eight
percent permanent impairment of the lower extremities is determined.
In an additional October 21, 2013 report, Dr. Guterman noted that appellant had
undergone x-rays of his right knee which reflected no significant changes with mild degenerative
joint disease.
In an October 4, 2014 report, Dr. Lawrence A. Manning, an OWCP medical adviser,
reviewed Dr. Guterman’s October 21, 2013 report and found that appellant was not entitled to an
4

A.M.A., Guides 510.

5

Docket No. 12-1191 (issued November 20, 2012).

3

additional schedule award. He noted that Dr. Guterman rated impairment based on muscle
atrophy and reported that he was not sure how he calculated an additional impairment based on
muscle atrophy. Dr. Manning expressed his disagreement with this finding, asserting that this
would be part of the physical examination finding and used as a grade modifier in adjusting the
diagnosis-based impairment in this case for lateral meniscus tear. He noted that there was no
reference in the A.M.A., Guides for a diagnosis-based impairment based on muscle atrophy at
page 509, Table 16-3. Dr. Manning found that the impairment for partial lateral meniscectomy
ranges from one percent to three percent; based on the grade modifier submitted by
Dr. Guterman, that is a grade 1 modifier for physical examination and grade 2 modifier for
functional history, which warrants a class 1, grade E impairment of three percent. He advised
that although Dr. Guterman reported mild arthritis of the right knee, he did not specify the joint
space measurements required to rate an impairment under the A.M.A., Guides. Dr. Manning
therefore concluded that, given the information in the record, the total permanent impairment for
right lower extremity was three percent. He advised that in the event that joint space
measurements were provided, he would review these to see if any further degree of impairment
was warranted. Dr. Manning determined that the date of maximum medical improvement was
October 21, 2013, the date of Dr. Guterman’s report.
By decision dated November 10, 2014, OWCP found that appellant had no additional
impairment of the right leg greater than the eight percent previously awarded.
In a report dated July 14, 2014, received by OWCP on December 23, 2014, Dr. Guterman
advised that appellant continued to experience persistent right knee pain, particularly along the
back and outer aspect of the knee. He reported no swelling in the knee but advised that there was
some tightness and pain with increased walking, in addition to slight effusion. Dr. Guterman
asserted that appellant’s knee was stable to varus and valgus stress testing and had adequate
strength; he reiterated that appellant underwent x-ray tests which showed no significant changes
in his mild degenerative joint disease. He advised that he had residual right knee symptoms
consistent with strain, osteoarthritis, and status post meniscectomy. Dr. Guterman recommended
treatment with ice, stretching, and strengthening exercises, and restricting the amount of time
appellant spent on his feet.
In a December 2, 2014 report, Dr. Guterman advised that appellant’s right knee
symptoms were generally unchanged. He had complaints of right knee pain and swelling which
increased with activity. Dr. Guterman reported that on examination his right knee showed slight
effusion with no point tenderness and mild medial tenderness with McMurray’s testing. He
noted that x-rays taken on October 21, 2013 showed persistent degenerative changes with three
millimeter joint space.
In an additional December 2, 2014 report, Dr. Guterman found that appellant had 10
percent right lower extremity impairment. He based this rating on the three percent impairment
for partial lateral meniscectomy, set forth previously, combined with seven percent impairment
for a three millimeter cartilage interval in the right knee pursuant to Table 16-3 with “appropriate
grade modification.”6 This report was not reviewed by an OWCP medical adviser.
On December 8, 2014 appellant requested a review of the written record.
6

Dr. Guterman did not specify the grade modifiers upon which he relied in calculating this rating.

4

By decision dated June 19, 2015, an OWCP hearing representative affirmed the
November 10, 2014 decision. She noted that Dr. Guterman had provided an additional right
lower extremity impairment rating in his December 2, 2014 report based on his review of the
October 21, 2013 x-ray report which demonstrated a three millimeter joint space due to
degenerative changes in the right knee; she asserted, however, that Dr. Guterman did not provide
the actual x-ray report with the cartilage measurement or explain how the diagnosed right knee
mild degenerative joint disease was caused or contributed to by the accepted August 17, 1995
work incident. The hearing representative found that because right knee degenerative change
was not an accepted condition, Dr. Guterman’s amended rating of December 2, 2014 did not
warrant further review.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.10
OWCP procedures provide that, to support a schedule award, the file must contain
competent medical evidence which describes the impairment in sufficient detail for the claims
examiner to visualize the character and degree of disability.11 The claims examiner should
review the case file to determine if medical evidence meeting the above criteria has been
submitted. This includes a detailed report that includes a history of clinical presentation,
physical findings, functional history, clinical studies, or objective tests, analysis of findings, and
the appropriate impairment based on the most significant diagnosis, as well as a discussion of
how the impairment rating was calculated.12
OWCP procedures further provide that, after obtaining all necessary medical evidence,
the file should be routed to an OWCP medical consultant for an opinion concerning the nature

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

9

Id.

10

Veronica Williams, 56 ECAB 367, 370 (2005).

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(b) (February 2013).
12

See id. at Chapter 2.808.6(a) (February 2013).

5

and percentage of impairment in accordance with the A.M.A., Guides with an OWCP medical
consultant providing rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant was previously granted schedule awards for eight percent permanent
impairment of the right lower extremity. He requested an additional award and submitted
Dr. Guterman’s December 2, 2014 report, which found 10 percent permanent impairment for the
right lower extremity. This was based on his rating for three percent impairment for partial
lateral meniscectomy, set forth previously, combined with seven percent impairment for a three
millimeter cartilage interval in the right knee pursuant to Table 16-3 with “appropriate grade
modification.”
This report was not reviewed by an OWCP medical adviser. In a June 19, 2015 decision,
an OWCP hearing representative found that Dr. Guterman’s additional right lower extremity
impairment rating, based on his review of an October 21, 2013 x-ray report showing a three
millimeter joint space due to degenerative changes in the right knee, did not warrant an
additional schedule award. She noted that Dr. Guterman did not provide the actual x-ray report
with the cartilage measurement or explain how the diagnosed right knee mild degenerative joint
disease was caused or contributed to by the accepted August 17, 1995 work incident. The
hearing representative concluded that because right knee degenerative change was not an
accepted condition, Dr. Guterman’s modified rating did not warrant further review. It is not
clear, however to what extent she considered the medical evidence of record in reaching her
opinion.
In determining the degree of permanent impairment, preexisting impairments of the body
member are to be included in the evaluation of permanent impairment. The Board has held that
the employer takes the employee as he finds him.14 In the November 14, 1995 MRI scan report
of appellant’s knee, which was taken shortly after the August 17, 1995 injury, Dr. Greenan noted
that appellant had mild tricompartmental osteoarthritis, as well as degenerative change of the
medial and lateral menisci. This is clearly suggestive of a preexisting condition.
The Board notes that, in an October 4, 2014 report, an OWCP medical adviser advised
that although Dr. Guterman reported mild arthritis of the right knee, he did not specify the joint
space measurements required to rate an impairment under the A.M.A., Guides. He asserted that
in the event that joint space measurements were provided, these would be reviewed to determine
whether any further degree of impairment was warranted. However, while Dr. Guterman
subsequently did provide these joint space measurements in his December 2, 2014 report, OWCP
did not refer them to its medical adviser to determine whether they were sufficient to warrant an
additional schedule award.
Proceedings under FECA are not adversary in nature nor is OWCP a disinterested arbiter.
While the claimant has the burden to establish entitlement to compensation, OWCP shares
13

See id. at Chapter 2.808.6(f) (February 2013).

14

See D.F., 59 ECAB 288 (2007).

6

responsibility in the development of the evidence. It has the obligation to see that justice is done.
Accordingly, once OWCP undertakes to develop the medical evidence further, it has the
responsibility to do so in the proper manner.15
The Board finds that given OWCP’s failure to refer the case to an OWCP medical adviser
for review of Dr. Guterman’s updated reports in accordance with the instructions provided in the
medical adviser’s October 4, 2014 report, the case should be remanded. Following this and any
other further development as deemed necessary, OWCP shall issue an appropriate merit decision
on appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision regarding appellant’s request
for an additional schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 19, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
in accordance with this decision of the Board.
Issued: April 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

John W. Butler, 39 ECAB 852 (1988).

7

